DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.  This office action is in response to applicant's communication of August 23, 2022.  The rejections are stated below.  Claims 1-13 are pending and have been examined.  

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/2022 has been entered.


Response to Amendment/Arguments
3.	Applicant’s arguments concerning 35 U.S.C. 112 have been considered and are persuasive so therefore the rejection has been withdrawn. Applicant’s arguments concerning 35 U.S.C. 103 have been considered but are moot in view of new grounds of rejection.
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of facilitating delivery without significantly more. 
The Examiner has identified independent system Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent Claims 4 and 9.
6.	Claim 1 is directed to a process which is one of the four statutory categories of invention (Step 1: YES).
7.	Claim 1 recites “system for facilitating generation of type-specific media assets and related data processing based on one or more patterns for a location and asset object type associated with an object, the system comprising:

 	a handheld user device comprising a housing, a display within the housing, a short-range wireless transceiver within the housing, and one or more processors, within the housing, that are programmed with one or more computer instructions that, when executed by the one or more processors, cause the user device to:
perform pattern recognition on a physical object in transit from a start location to an end location or provided to a recipient at the end location, the physical object comprising one or more patterns indicative of a location associated with the physical object and a media-asset object type associated with the physical object;
detect, based on the pattern recognition, the object type associated with the physical object;
generate, based on the detection of the object type, type-specific media assets associated with the object type and present the type-specific media assets on the display of the user device, wherein the type-specific media assets comprises location-related content associated with the physical object;
initiate, based on the detection of the object type, a short-range wireless communication session between the user device and another user device via the short-range wireless transceiver;
obtain, from the other user device via the short-range wireless communication session, input data corresponding to at least one of the type-specific media assets; and”. These limitations (with the exception of italicized limitations) describe an abstract idea of facilitating delivery to Certain Methods of Organizing Human Activity (commercial or legal interactions including sales activities or business relations). The claim also recites “a handheld user device comprising a housing, a display within the housing, a short-range wireless transceiver with the housing, one or more processors within the housing, that are programmed with one more or more computer instructions, remote computer system, and computer network” which does not necessarily restrict the claim from reciting an abstract idea. Accordingly, the claim 1 recites an abstract idea (Step 2A: Prong 1: YES).
8.	This judicial exception is not integrated into a practical application. The additional element, e.g., a handheld user device comprising a housing, a display within the housing, a short-range wireless transceiver with the housing, one or more processors within the housing, that are programmed with one more or more computer instructions, remote computer system, and computer network are recited at a high level of generality. This generic limitation is no more than mere instructions to apply the exception using a generic computer component. Therefore, claim 1 is directed to an abstract idea without a practical application (Step 2A - Prong 2: NO).
9.	Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, claim 1 is not patent eligible (Step 2B: NO).
10.	Similar arguments can be extended to other independent claims 4 and 9 hence claims 4 and 9 are rejected on similar grounds as claim 1.
11.	Claim 2 recites “” which are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
12.	Claim 3 recites “” which are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
13.	Claim 5 recites “” which are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
14.	Claim 6 recites “” which are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
15.	Claim 7 recites “” which are generic limitations which further define the abstract idea.
16.	Claim 8 recites “” which are generic limitations which further define the abstract idea.
17.	Claim 10 recites “” which are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
18.	Claim 11 recites “” which are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
19.	Claim 12 recites “” which are generic limitations which further define the abstract idea.
20.	Claim 13 recites “” which are generic limitations which further define the abstract idea.


Claim Rejections - 35 USC § 103
21.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


22.	Claim 1-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mundy [US Pub No. 2005/0154685 A1] in view Arase [US Pub No. 2007/0080204 A1].

23.	Regarding claims 1, 4, and 9 Mundy discloses a system, method for facilitating generation of type-specific media assets and related data processing based on one or more patterns for a location and object type associated with an object, and one or more non-transitory computer-readable media comprising instructions that, when executed by one or more processors, cause operations comprising:
	a handheld user device comprising a housing, a display within the housing, a short-range wireless transceiver within the housing, and one or more processors, within the housing, that are programmed with one or more computer instructions that, when executed by the one or more processors (0036, 0047), cause the first handheld user device to:

perform pattern recognition with the first handheld user device on a physical object in transit from a start location to an end location or provided to a recipient at the end location, the physical object comprising one or more patterns indicative of a location associated with the physical object and a media-asset object type associated with the physical object (0036, 0047);
generate, based on the detection of the object type, type-specific media assets associated with the object type and present the type-specific media assets on the display of the first handheld user device, wherein the type-specific media assets comprises location-related content associated with the physical object (0036, 0047);
transmit the input data to a remote computer system via one or more computer networks (0036, 0047).
Mundy does not disclose however Arase teaches detect, based on the pattern recognition, the media-asset object type associated with the physical object (Arase 0066, Figure 9 110 121).  
Mundy does not disclose however Arase teaches generate, based on the detection of the object type, type-specific media assets associated with the object type and present the type-specific media assets on the display of the user device, wherein the type-specific media assets comprises location-related content associated with the physical object (Arase 0066).  
Mundy does not disclose however Arase teaches initiate, based on the detection of the object type, a short-range wireless communication session between the first handheld user device and a second user device via the short-range wireless transceiver (Arase 0042).  
Mundy does not disclose however Arase teaches obtain at the first handheld user device,  from the user device via the short-range wireless communication session, input data corresponding to at least one of the type-specific media assets (0042); and
At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Mundy to include the teachings of Arase.  The rationale to combine the teachings would be for forming an image to an information recording medium including a radio communication medium such as an RF ID tag and erasing an image from the recording medium.

24.	Regarding claim 2, Mundy in view of Arase disclose wherein the first handheld user device is caused to: 
obtain additional input data corresponding to at least one of the type-specific media assets via one or more input fields of the type-specific media assets (Arase 0036, 0047); and  
transmit the additional input data to the remote computer system from the first handheld user device via one or more computer networks (Arase 0036, 0047).

25.	Regarding claims 3, 6, and 11, Mundy in view of Arase disclose wherein the user device is caused to: 
determine, based on a sequence associated with the type-specific media assets, a first media asset from among the type-specific media assets to be presented prior to another media asset of the type-specific media assets (Arase 0036, 0047), 
wherein, subsequent the detection of the object type, the first media asset is presented on the display of the first handheld user device prior to the other media asset being presented on the display of the first handheld user device (Arase 0036, 0047).

26.	Regarding claims 5 and 10, Mundy in view of Arase disclose 
 initiating, based on the detection of the object type, a short-range wireless communication session between the user device and another user device (Arase 0036, 0047); 
obtaining, from the other user device via the short-range wireless communication session, additional input data corresponding to at least one of the type-specific media assets (Arase 0036, 0047); and 
transmitting the additional input data to the remote computer system via one or more computer networks (Arase 0036, 0047).

27.	Regarding claim 7, Mundy in view of Arase disclose wherein performing the pattern recognition on the physical object comprises performing the pattern recognition on one or more patterns affixed to the physical object (Arase 0036, 0047).

28.	Regarding claims 8 and 13, Mundy in view of Arase disclose 
obtaining, based on the pattern recognition, a tracking code associated with the physical object, the tracking code being indicative of a location associated with the physical object and the object type associated with the physical object (Arase 0036, 0047); and
extracting an indication of the object type from the tracking code to detect the object type (Arase 0036, 0047).

29.	Regarding claim 12, Mundy in view of Arase disclose performing pattern recognition on one or more patterns affixed to the physical object, 
wherein detecting the object type comprises detecting the object type associated with the physical object based on the pattern recognition (Arase 0036, 0047).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:00am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/


/DANIEL S FELTEN/Primary Examiner, Art Unit 3692